Citation Nr: 1300096	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  06-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation for chronic strain and degenerative disc arthritis, lumbar spine, evaluated as 10 percent from June 15, 2002; 20 percent disabling from September 26, 2003; and 40 percent disabling beginning April 20, 2011.  

2.  Entitlement to a higher initial evaluation for chronic strain and degenerative disc arthritis, cervical spine, evaluated as 10 percent disabling from June 15, 2002; and 20 percent disabling beginning September 26, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to December 1992, October 1997 to March 1998, October 1998 to April 1999, and from October 2001 to June 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2009, to support his claims, the Veteran testified at a hearing at the Board's office in Washington, DC, before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the Veteran's claims file.  

When this case was most recently before the Board in March 2011, it was remanded for further development.  It is now before the Board for further appellate action.

Throughout the appeal period, the RO has increased the evaluations for the Veteran's service-connected back and neck disabilities.  Despite this, the increase did not constitute a full grant of the benefits sought, the Veteran's claims for higher initial evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Issue not on appeal

In the above-referenced December 2004 rating decision, the RO denied the Veteran's service-connection claim for a fibrocystic condition and fibroid tumors.  The Veteran disagreed with this determination, and perfected an appeal of this issue.
During the pendency of this appeal, the RO has since awarded service connection for this claim disability in an August 2012 decision.  The Veteran has not expressed dissatisfaction with the assigned initial ratings or effective dates for this service-connected disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  As such, this matter has been resolved and is not in appellate status. 


FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's chronic strain and degenerative disc arthritis of the lumbar spine had been manifested by pain on motion but there was full range of motion with slight limitation of motion of the lumbar spine; muscle spasm on extreme forward bending, loss of lateral spine motion, moderate intervertebral disc syndrome, and incapacitating episodes are not shown during this period.  

2.  For the period from September 26, 2003 to April 20, 2011, the Veteran's chronic strain and degenerative disc arthritis of the lumbar spine had been manifested by pain on motion with moderate limitation of motion of the lumbar spine; severe limitation of motion, intervertebral disc syndrome, incapacitating episodes, marked limitation of forward bending or abnormal mobility on forced motion are not shown during this period.  

3.  For the period from September 26, 2003 to April 20, 2011, neurologic impairment associated with the Veteran's lumbar spine disability, forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis, or intervertebral disc syndrome manifested by at least four weeks of incapacitating episodes during a 12 month period are not shown.  

4.  Beginning April 20, 2011, the Veteran's chronic strain and degenerative disc arthritis of the lumbar spine has not been manifested by ankylosis or intervertebral disc syndrome.  

5.  Beginning April 20, 2011, the Veteran's chronic strain and degenerative disc arthritis of the lumbar spine has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, ankylosis of the entire spine, or at least 6 weeks of incapacitating episodes due to intervertebral disc syndrome during a 12 month period.  

6.  Prior to September 26, 2003, the Veteran's chronic strain and degenerative disc arthritis of the cervical spine was manifested by mild symptomatology including some pain on motion but with full range of motion; incapacitating episodes are not shown.  

7.  For the period from September 26, 2003 to March 16, 2007, the Veteran's chronic strain and degenerative disc arthritis of the cervical spine has been manifested by pain on motion but not by intervertebral disc syndrome or severe limitation of motion.

8.  For the period from September 26, 2003 to March 16, 2007, forward flexion of 15 degrees or less, unfavorable or favorable ankylosis of the entire cervical spine, or incapacitating episodes is not shown.  

9.  Beginning March 16, 2007, the Veteran's chronic strain and degenerative disc arthritis of the cervical spine has been manifested by severe limitation of motion; unfavorable ankylosis of the cervical spine is not shown.  


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected chronic strain and degenerative disc arthritis of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  

2.  For the period from September 26, 2003 to April 20, 2011, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected chronic strain and degenerative disc arthritis of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2012). 

3.  Beginning April 20, 2011, the criteria for a disability rating in excess of 40 percent for the Veteran's service-connected chronic strain and degenerative disc arthritis of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2012).

4.  Prior to September 26, 2003, the criteria for a rating in excess of 10 percent for the Veteran's chronic strain and degenerative disc arthritis of the cervical spine are not met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002).  

5.  For the period from September 26, 2003 to March 16, 2007, the criteria for a rating in excess of 20 percent for the Veteran's chronic strain and degenerative disc arthritis of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2012).

6.  Beginning March 16, 2007, the criteria for a 30 percent evaluation for the Veteran's chronic strain and degenerative disc arthritis of the cervical spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As noted in the Introduction above, the Board remanded the Veteran's initial rating claim in March 2011 for further evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to determine the current nature and severity of his cervical spine and lumbar spine disabilities.  Finally, the AOJ was to readjudicate the Veteran's claim.

The Veteran appeared for a VA examination in April 2011.  The examination report was responsive to the Board's remand instructions, and has been associated with the Veteran's VA claims folder.  Based on the findings of the April 2011 VA examiner's report, the AMC awarded a 40 percent evaluation for the Veteran's back disability.  The AMC also readjudicated the Veteran's initial rating claims in a July 2012 supplemental statement of the case.

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for cervical and lumbar spine disabilities have already been granted, VA's VCAA notice obligations with respect to the issues of entitlement to higher initial evaluations for these disabilities are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements]. In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters mailed in April 2003 and April 2004.  The Veteran was also provided notice required under Dingess in a letter mailed in March 2006.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA treatment records, and post-service examination reports have been obtained.  Neither the Veteran nor her representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's appeal.  

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The Veteran was afforded VA examinations in July 2003, March 2007, August 2008 and April 2011 respectively.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded the Veteran's current complaints, conducted appropriate examinations, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions as to the Veteran's initial rating claims has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2012).  As noted above, the Veteran testified before the undersigned at a July 2009 Board hearing.
Accordingly, the Board will address the issues on appeal.

      Pertinent Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2012).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  The Board will consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2012).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2012).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2012).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  Id. at Note 1.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

The regulations for rating disabilities of the spine were twice revised during the pendency of the Veteran's appeal, effective September 23, 2002, and effective September 26, 2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  Pursuant to VAOPGCPREC 7-2003 (Nov. 19, 2003), where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant normally applies, absent Congressional intent to the contrary.  Additionally, pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), "where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant should apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so."  In Kuzma v. Principi, 341 F.3d 1329 (Fed. Cir. 2003), Karnas was expressly overruled to the extent that its application would conflict with binding authority from the Federal Circuit or the Supreme Court.  See Landgraf v. USI Flim Prods., have retroactive effect unless their language requires that result).  Therefore, the courts have indicated that the appellant is entitled to application of the version of that which is most favorable to him and does not result in an impermissible retroactive effect.  Karnas, 1 Vet. App. at 313, overruled in part on other grounds by Kuzma, 341 F.3d at 1329, Landgraf, 511 U.S. at 280.  

The Board has evaluated the Veteran's spine disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012).

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating when it was mild.  It warranted a 20 percent rating when it was moderate, with recurrent attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  Since Diagnostic Codes 5293 contemplates limitation of motion, a separate rating for limitation of motion cannot be warranted. VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for evaluation of intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral strain) and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2012).

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A rating in excess of 40 percent was not warranted for limitation of motion absent ankylosis. 

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the cervical spine, 20 percent rating was warranted for moderate limitation of motion of the cervical spine, and a 30 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of those symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A rating in excess of 40 percent was not warranted for lumbosacral strain. 

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id.  at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2012).

It has not been contended or shown in this case that the Veteran has demonstrable deformity of a vertebral body (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, the diagnostic codes pertaining to these disabilities are not applicable in the instant case.

Lumbar strain rating for the period prior to September 26, 2003.  

The Board notes that the Veteran's spine disabilities were initially rated under the Diagnostic Code 5010 for arthritis.  She filed her claim for neck and back pain in February 2003.  The December 2004 RO decision, granted service connection for the Veteran's cervical and lumbar spine disabilities effective June 15, 2002.  For the period prior to September 26, 2003, a 10 percent was assigned for the Veteran's lumbar spine strain.  

In July 2003, the Veteran was afforded a QTC examination.  She reported stiffness and spasm as well as intermittent pain.  However, the examiner observed that the pain in her back was nonradiating and there was no muscle spasm, or tenderness.  Furthermore, straight leg test was negative, and there were no signs of radiculopathy.  While the Veteran reported pain on all movements with a lack of endurance, she was able to flex to 95 degrees and extend to 35 degrees.  Right and left lateral flexion was to 40 degrees and right and left rotation was to 35 degrees.  Neurologic testing of the lower extremities was normal.  The examiner diagnosed the Veteran with chronic lumbosacral strain.  July 2003 X-ray studies showed mild facet degenerative chances within the lower lumbar spine.    

As the Veteran was initially evaluated under Diagnostic Code 5010, the Board will first determine if a higher evaluation is warranted under that Diagnostic Code.  In order for the Veteran's lumbar strain disability to warrant a 20 percent evaluation under Diagnostic Code 5010, there must be X-ray evidence of arthritis involving two or more major joint groups.  As the Veteran's lumbar spine together form one major joint group, a higher rating under Diagnostic Code 5010 is not warranted during this period.  

In evaluating whether Diagnostic Code 5293, the code pertaining to intervertebral disc syndrome, would entitle the Veteran to a higher rating, the Board notes that there is no objective evidence showing intervertebral disc syndrome, or symptoms thereof during this period.  During the July 2003 QTC examination, the pain in her back was nonradiating, straight leg test was negative and there were no signs of radiculopathy.  Furthermore, the neurogical examination was normal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

As indicated above, prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The July 2003 examination showed full rotation of motion of flexion, extension, lateral flexion and rotation.  With regard to Deluca and 38 C.F.R. §§ 4.40, 4.45, the Board notes that, while the examiner observed pain during range of motion and noted a lack of endurance, the record does not show that this pain or lack of endurance resulted in any additional functional impairment above that recorded in the examination report.  Moreover, the Veteran's posture and gait were both noted to be normal with no abnormal sign of weight bearing.  Even when considering painful movement, the Veteran was able to flex to 95 degrees (normal flexion is to 90 degrees), extend to 35 degrees (normal extension is to 30 degrees), laterally flex to 40 degrees (normal lateral flexion is to 30 degrees), and rotate to 35 degrees (normal rotation is to 30 degrees).  With findings of moderate limitation of motion, a higher evaluation under Diagnostic Code 5292 is not warranted.    

The Board observes that a 20 percent evaluation would be warranted for moderate limitation of motion.  However, as the Veteran essentially had full range of motion during the examination even with consideration of painful movement, symptomatology for a higher evaluation than 10 percent for slight limitation of motion is not showed during this period.  Furthermore, under Diagnostic Code 5292, a rating in excess of 40 percent was not warranted for limitation of motion absent ankylosis.  As she was able to move her spine, a 40 percent or higher evaluation would also not be warranted for this period.  

The July 2003 examination showed that the Veteran had pain on motion.  As delinerated above, prior to September 26, 2003, under Diagnostic Code 5295, a 20 percent evaluation was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  While the Veteran reported muscle spasms, the examiner specifically noted that there such spasms were absent on examination.  The Board has placed greater probative value on the observations of the examiner, who while noting the Veteran's complaints of stiffness and spasm concluded that muscle spasm was not present.  Furthermore, the evidence during this period does not show loss of lateral spine motion.  Accordingly, a higher evaluation under Diagnostic Code 5295 is not warranted.  

Based on the foregoing, the Board concludes that the criteria for an evaluation in excess of 10 percent for the period prior to September 26, 2003, are not met.

Lumbar strain rating for the period from September 26, 2003 to April 20, 2011

During the March 2007 QTC examination, the Veteran reported stiffness and weakness as well as aching and cramping pain.  The Veteran reported that her spine condition did not cause incapacitation and there was no functional impairment resulting from the condition.  Upon examination, there were no signs of abnormal weight bearing and the Veteran's posture was within normal limits.  Her gait was normal.  There was no evidence of radiating pain on movement.  Muscles spasm was present but no tenderness.  Straight leg testing was negative.  There was no ankylosis of the spine.  Range of motion of the spine was as follows:  forward flexion was to 45 degrees with pain at 45 degrees.  Extension was 20 degrees with pain at 20 degrees.  Right and left lateral flexion was to 30 degrees.  Right and left rotation was to 30 degrees.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological testing was within normal limits.  The examiner diagnosed the Veteran with chronic strain and degenerative arthritis of the lumbar spine.

The Veteran was afforded a QTC examination in August 2008.  During the examination, the Veteran reported stiffness and weakness.  She had no bladder complaints, malaise, bowel complaints and dizziness.  She noted constant aching pain.  She noted that she required bed rest. She took ibuprofen for treatment and rested.  She noted that her disability had not resulted in incapacitation and she did not experience any functional impairment from this disability.  

Upon examination, her posture and gait was normal.  There was no evidence of radiating pain on movement.  Muscles spasm and tenderness were present.  There was negative straight leg raising test on the right and left.  There was no ankylosis of the spine.  Range of motion of the thoracolumbar spine was as follows:  Flexion was to 90 degrees with pain at 20 degrees.  Extension was 30 degrees with pain beginning at 20 degrees.  Right and left lateral flexion was to 30 degrees with pain at 20 degrees.  Right and left rotation was to 30 degrees with pain at 20 degrees.

Joint function of the spine was additionally limited by pain following repetitive use.  It was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  Pain additionally limited the joint function by 5 degrees.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological testing was normal.  She was diagnosed with chronic strain and degenerative disc arthritis of the lumbar spine.  

In evaluating whether Diagnostic Code 5293, the code pertaining to intervertebral disc syndrome, would entitle the Veteran to a higher rating, the Board notes that there is no objective evidence showing intervertebral disc syndrome, or symptoms thereof during this period.  As discussed in further detail below, both the March 2007 and August 2008 QTC examiners stated that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Therefore, a higher evaluation under Diagnostic Code 5293 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

As indicated above, prior to September 26, 2003, the regulations called for a 10 percent rating to be assigned for slight limitation of motion of the lumbar spine, 20 percent rating to be assigned for moderate limitation of motion of the lumbar spine, and a 40 percent rating to be assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  During March 2007 QTC examination, even when considering painful movement, the Veteran was able to flex to 45 degrees (normal flexion is to 90 degrees), extend to 20 degrees (normal extension is to 30 degrees), laterally flex to 20 degrees (normal lateral flexion is to 30 degrees), and rotate to 20 degrees (normal rotation is to 30 degrees).  During the August 2008 QTC examination, flexion was to 90 degrees with pain at 20 degrees.  Extension was 30 degrees with pain beginning at 20 degrees.  Right and left lateral flexion was to 30 degrees with pain at 20 degrees.  Right and left rotation was to 30 degrees with pain at 20 degrees.  Joint function of the spine was additionally limited by pain following repetitive use, but the examiner noted that pain additionally limited the joint function by only 5 degrees.  These findings more closely approximate moderate limitation of motion and are not consistent with severe limitation of motion.  Therefore, the criteria for a 40 percent evaluation under Diagnostic Code 5292 are not met.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).     

Prior to September 26, 2003, a 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space.  A 40 percent evaluation was also warranted when only some of those symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

A rating in excess of 20 percent is not warranted for lumbosacral strain.  The March 2007 and August 2008 QTC examinations do not show severe lumbosacral strain with listing of the whole spine to the opposite side.  The Veteran's gait was noted as normal in both the March 2007 and August 2008 QTC examinations, and therefore, there was no abnormal mobility on forced motion.  In addition, there is was no marked limitation of motion with forward bending.  The March 2007 examination report showed forward flexion to 45 degrees, and the August 2008 examination showed forward flexion to 90 degrees, with pain at 20 degrees.  The examiner explained that pain additionally limited the joint function by 5 degrees.  For these reasons, the Board does not find that a higher evaluation is warranted under Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under the revised spinal regulations, the Veteran's spine disability fails to satisfy the requirements for a rating in excess of 20 percent for the period beginning September 23, 2003.  In order for a rating in excess of 20 percent to be warranted, there must be forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); or unfavorable ankylosis of the entire spine (100 percent).  During the March 2007 QTC examination, forward flexion was to 45 degrees with pain at 45 degrees.  During the August 2008 QTC examination, forward flexion was to 90 degrees with pain at 20 degrees.  As the Veteran had range of motion of the thoracolumbar spine of greater than 30 degrees during the period from September 26, 2003 to April 20, 2011, the Board concludes that a higher evaluation based on limitation of motion under the revised criteria is not warranted.  

Furthermore, because range of motion testing demonstrates that the Veteran can flex, extend and rotate his spine in all directions, the Veteran's lumbar spine is clearly not ankylosed.  "Ankylosis" is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  As noted above, there is no indication that there is ankylosis of the entire spine or thoracolumbar spine.  Because the General Rating Formula requires ankylosis of the lumbar spine for the assignment of either a 50 or 100 percent disability rating, such may not be awarded in this case.  

Accordingly, a disability rating greater than 20 percent may not be assigned for the Veteran's service-connected lumbar spine disability based on limitation of motion or ankylosis during this period.  In reaching this conclusion, the Board observes that when rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2012) must be addressed.  See DeLuca, supra.  
In her December 2005 Form 9, the Veteran explained that she experienced chronic pain, stiffness and muscle spasms on a daily basis.  The Board finds no reason to disbelieve the Veteran's subjective complaints.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board believes, based on a evaluation of the evidence as a whole, such symptoms are adequately compensated via the 20 percent disability rating assigned during this period, and do not warrant the assignment of a higher disability level.  38 C.F.R. §§ 4.40 and 4.45.  In this regard, the March 2007 examiner observed that the Veteran's spine was not additionally limited by symptoms such as pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Although there was pain beginning at 20 degrees during the August 2008 examiner, the examiner noted that pain would result in additional limitation of motion of five degrees.  Thus, even considering the presence of painful motion as required under Deluca, the Veteran's thoracolumbar spine motion was not limited to 30 degrees or less during this period.  Thus, there is no basis on which to assign a higher level of disability even considering 38 C.F.R. §§ 4.40 and 4.45.

In terms of whether a higher evaluation is warranted for intervertebral disc syndrome, the Board notes that there is no objective evidence showing a diagnosis of intervertebral disc syndrome.  Both the March 2007 and August 2008 QTC examiners stated that there was no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The Veteran testified during the July 2009 hearing that she experienced a tingling sensation in the morning right below her right knee.  Later in the hearing, she testified that she did not experience pain radiating from her back down her thigh or buttocks.  The Veteran testified that that she had urinary incontinence, but she told the VA examiner during the April 2011 examination that she did not experience urinary incontinence.  The Veteran testified that she took bed rest following her accident during service, and she follows that advice now.  Despite this, the Veteran reported during the August 2008 examination that her disability did not cause incapacitation episodes.  The Board concludes that the Veteran has not been diagnosed nor does she consistently report symptoms of intervertebral disc syndrome.  Significantly, none of the objective evidence suggests the presence of intervertebral disc syndrome.  Also, the Veteran has reported that her disability does not cause incapacitation.  Therefore, the Board does not find that a higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5243 is warranted.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown,       6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); Fanning v. Brown, 4 Vet. App. 225 (1993).  Note (1) under the General Rating Formula directs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994).  

However, as noted above, the Veteran's service connected back disability did not result in any neurological impairment during this period.  On the contrary, during the March 2007 examination, there was no evidence of radiating pain on movement.  Straight leg testing was negative. The Board does not find any evidence which would warrant a separate evaluation for neurologic impairment for this period.  

Lumbar spine rating for the period beginning April 20, 2011

For the period beginning April 20, 2011, the Veteran's lumbar strain is assigned a 40 percent evaluation.  

In April 2011, the Veteran was afforded a VA examination.  The Veteran reported no urinary incontinence and no incapacitating episodes.  She was able to walk one to three miles.  She did not have abnormal spinal curvatures or ankylosis.  Upon examination, there no spasm, but there was guarding, pain with motion, and tenderness.  Range of motion of the spine was as follows:  flexion to 30 degrees; extension to 10 degrees; left and right lateral flexion to 20 degrees; and left and right lateral rotation to 30 degrees.  There was objective evidence of pain on active rotation of motion but there was no objective evidence of pain following repetitive motion.  Neurological examination was normal.  Lasegue's sign was positive.  April 2011 X-ray studies showed scoliosis and degenerative osteoarthritis of the thoracic spine.  She reported that she lost one week of work in the last year due to back pain.  

An April 2011 neurological outpatient treatment record showed normal neurological findings.

In evaluating whether Diagnostic Code 5293, the code pertaining to intervertebral disc syndrome, would entitle the Veteran to a higher rating, the Board notes that the
April 2011 examiner did not diagnosis the Veteran with intervertebral disc syndrome.  The April 2011 examination report notes a positive Lasegue's sign, but neurological examination conducted during the Compensation and Pension examination was normal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

As indicated above, prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Furthermore, under the older rating criteria, a rating in excess of 40 percent was not warranted for limitation of motion absent ankylosis.  As she was able to move her spine, an evaluation higher than 40 would not be warranted for this period.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 (2002).

The Board also notes that criteria does not allow for a higher evaluation than 40 percent for lumbosacral strain under Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Under the more specific numerical criteria found under the revised spinal regulations, the Veteran's spine disability fails to satisfy the requirements for a rating in excess of 40 percent.  According to the new regulations, the Veteran must demonstrate unfavorable ankylosis of the entire thoracolumbar spine to obtain a higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).  The April 2011 VA examination report noted the following range of motion:  flexion was to 30 degrees, extension was to 10 degrees, left and right lateral flexion were to 20 degrees, and left and right lateral rotation were to 30 degrees.

Since there is no evidence of symptomatology consistent with unfavorable ankylosis of the entire thoracolumbar spine, the new schedular criteria of Diagnostic Code 5242 or Diagnostic Code 5237 cannot serve as a basis for a rating in excess of the 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2012).

In terms of whether a higher evaluation is warranted for intervertebral disc syndrome, the Board notes that the April 2011 examiner did not diagnosis the Veteran with intervertebral disc syndrome.  The April 2011 examination report notes a positive Lasegue's sign, but neurological examination conducted during the Compensation and Pension examination were normal.  An April 2011 neurology outpatient treatment record also notes normal findings.  Straight leg raises were negative.  As indicated earlier, the Veteran has testified to tingling below her knee on the left side, but all objective evidence shows no neurologic impairment secondary to her lumbar strain.  During the April 2011 examination, the Veteran reported that she had missed four days of work due to her back pain.  The examination report also indicated that there are no incapacitating episodes of her spine disease.  Therefore, the Board does not find that a higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5243 is warranted.  

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The April 2011 examiner noted that there was objective evidence of pain following repetitive motion of the back and objective evidence of pain on active rotation of motion.  Even when considering the objective evidence of pain, the Board notes that the Veteran's symptomatology has not resulted in the functional equivalent of unfavorable ankylosis of the thoracolumbar spine.  Any additional functional limitation as result of flare-ups is contemplated in the current evaluation.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of her spine disability.  The Veteran is competent to report on factual matters of which she had firsthand knowledge, e.g., various symptoms associated with his spine disabilities such as painful motion and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran's lay statements regarding the severity of her back disability were provided during the Veteran's VA examinations reports and her hearing before the undersigned and have been considered.  However, the lay statements combined with the other evidence of record do not establish that her lumbar spine disability is manifested by symptoms consistent with unfavorable ankylosis as contemplated by a higher evaluation.  Accordingly, a rating in excess of 40 percent for the period from April 20, 2011 is not warranted. 

Finally, the Board notes that separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown,       6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); Fanning v. Brown, 4 Vet. App. 225 (1993).  Note (1) under the General Rating Formula directs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994).  

In the present case, a separate neurological impairment is not shown for this period.  Although the April 2011 VA examination report notes a positive Lasegue's sign, neurological testing during the VA examination was normal.  Furthermore, an April 2011 neurology outpatient treatment record showed normal neurological findings and noted that straight leg raises were negative.  No diagnosis for any neurological impairment has been rendered for this period.  Accordingly, a separate compensable rating based on neurologic impairment is not warranted.  

Cervical spine for the period prior to September 26, 2003.

The Board notes that the Veteran's spine disabilities were initially rated under the Diagnostic Code 5010 for arthritis.  She filed her claim for neck and back pain in February 2003.  The December 2004 RO decision, granted service connection for the Veteran's cervical and lumbar spine disabilities effective June 15, 2002.  For the period from June 15, 2002 to September 25, 2003, a 10 percent was assigned for the Veteran's chronic strain and degenerative disc arthritis of the cervical spine.  

During her July 2003 QTC examination, she report constant stiffness in her neck.  Upon examination, there was no radiation of pain on movement, muscle spasm or tenderness.  There were no signs of radiculopathy.  She had pain with all movements.  Flexion was to 65 degrees, extension was to 50 degrees, right lateral flexion was to 40 degrees, left lateral flexion was to 40 degrees, right rotation was to 80 degrees, and left rotation was to 80 degrees.  She had pain and lack of endurance.  There were no signs of ankylosis.  Neurological examination of the upper extremities was normal.  She was diagnosed with chronic neck strain with arthritis.  

July 2003 x-ray studies showed degenerative changes within the mid and lower cervical spine.  

As the Veteran was initially evaluated under Diagnostic Code 5010, the Board will first determine if a higher evaluation is warranted under that Diagnostic Code.  In order for the Veteran's cervical strain disability to warrant a 20 percent evaluation under Diagnostic Code 5010, there must be x-ray evidence of arthritis involving two or more major joint groups and also evidence of occasional incapacitating exacerbations.  As the Veteran's cervical spine disability involves a single major joint group, a higher evaluation is not warranted under Diagnostic Code 5010.  

In evaluating whether Diagnostic Code 5293, the code pertaining to intervertebral disc syndrome, would entitle the Veteran to a higher rating, the Board notes that there is no objective evidence showing a diagnosis of intervertebral disc syndrome for this period.  During the July 2003 QTC examination, the pain in her neck was nonradiating, motor and sensory function of the upper extremities was normal, and there were no signs of radiculopathy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

As indicated above, prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion, 20 percent rating was warranted for moderate limitation of motion, and a 30 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  The July 2003 examination showed full range of motion of flexion and extension.  Although the examiner stated that she had pain during this movement, there does not appear to be any additional functional impairment during this time.  As the Veteran had full flexion and extension during the examination, symptomatology for a higher evaluation than 10 percent for slight limitation of motion is not showed.  

Cervical spine for the period beginning September 26, 2003.

In her December 2005 Form 9, the Veteran explained that she experienced chronic pain, stiffness and muscle spasms on a daily basis.  

With respect to limitation of motion, the Veteran exhibited the following cervical spine ranges of motion at her March 2007 examination:  Forward flexion was 30 degrees with pain at 30 degrees.  Extension was to 40 degrees with pain at 40 degrees.  Right and left lateral flexion was to 45 degrees.  Right and left rotation was to 60 degrees with pain at 60 degrees.  The examiner noted that the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  See the March 2007 QTC examiner's report, page 2.

The Veteran the following cervical spine ranges of motion at her August 2008 QTC examination:  forward flexion was to 45 degrees with pain at 20 degrees, Extension was to 45 degrees with pain at 20 degrees.  Right and left lateral flexion was to 45 degrees with pain at 20 degrees.  Right and left rotation was to 80 degrees with pain at 20 degrees.  Joint function of the spine was additionally limited by pain but not additionally limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  Pain limited the joint function by 5 degrees. 

Finally, and most recently, the Veteran exhibited the following cervical spine ranges of motion at her April 2011 VA examination:  Forward flexion was 30 degrees.  Extension was to 30 degrees.  Left and right lateral flexion was to 30 degrees.  Left and right lateral rotation was to 60 degrees.  There was objective evidence of pain on active rotation of motion.  There was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  

In evaluating whether Diagnostic Code 5293, the code pertaining to intervertebral disc syndrome, would entitle the Veteran to a higher rating, the Board notes that there is no objective evidence showing a diagnosis of intervertebral disc syndrome for this period.  During the March 2007 and August 2008 QTC examinations, the examiner noted that there were no signs of intervertebral disc syndrome with chronic permanent nerve root involvement.  The April 2011 QTC examination noted normal sensory exam and motor exam for both upper right and left extremities.  Therefore, a higher evaluation under Diagnostic Code 5293 is not possible.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

As indicated above, prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion, 20 percent rating was warranted for moderate limitation of motion, and a 30 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  The March 2007 QTC examination notes flexion to 30 degrees with pain at 30 degrees (normal flexion is to 45 degrees).  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  During the August 2008 QTC examination, flexion of the cervical spine was to 45 degrees with pain at 20 degrees.  The examiner explained that the Veteran's cervical spine was additionally limited by pain by 5 degrees.  The April 2011 Compensation and Pension examination shows flexion to be to 30 degrees, and extension was to 30 degrees.  

The evidence does not consistently show that forward flexion is limited to 30 degrees, but resolving all doubt in the Veteran's favor, the Board finds that the Veteran had severe limitation of motion of the cervical spine under Diagnostic Code 5290.  Therefore, a 30 percent evaluation is warranted beginning March 16, 2007, the date of the QTC examination first showing limitation of motion of the cervical spine to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  A 30 percent evaluation is not warranted prior to this date as no evidence shows severe limitation of the cervical spine prior to this date.  As explained in detail above, flexion was to 65 degrees during her July 2003 QTC examination.  

Under current regulations, all cervical spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria-the General Rating Formula for Diseases and Injuries of the Spine-which include consideration of any limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2012). 

The 20 percent rating assigned during this period contemplates limitation of cervical spine flexion greater than 15 degrees, but not greater than 30 degrees.  
To warrant the assignment of a disability rating of 30 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the disability must manifest in favorable ankylosis of the entire cervical spine, or forward flexion of 15 degrees or less.  For a 40 percent rating, unfavorable ankylosis of the entire cervical spine must be demonstrated. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

The Board initially notes that the medical evidence of record does not demonstrate that the Veteran's cervical spine disability is at all ankylosed.  As the Veteran can clearly flex, extend and rotate her cervical spine [albeit in a limited capacity, as discussed in more detail below], neither unfavorable nor favorable ankylosis of the cervical spine is demonstrated, and entitlement to a 100 percent or 40 percent rating is not warranted under the General Rating Formula.  Additionally, a 30 percent rating also may not be assigned based on the presence of cervical spine ankylosis.

To warrant a 30 percent disability rating under the General Rating Formula, the Veteran's cervical spine disability must manifest in 15 degrees of forward flexion or less.  Pertinently, no medical evidence obtained at any time during this period demonstrates that the Veteran's cervical spine disability manifested in forward flexion of 15 degrees or less.  As shown above, the Veteran could flex to 30 degrees at her most recent VA examination.  Crucially, the evidence of record does not demonstrate that the Veteran's limitation of motion was so severe as to warrant the assignment of this 30 percent rating at any time during this period under the revised criteria.  Indeed, in March 2007, forward flexion was to 30 degrees with pain at 30 degrees.  In August 2008, forward flexion was to 45 degrees with pain at 20 degrees, but the examiner stated that pain limited the joint function by only 5 degrees.  Therefore, even if the Board considers limitation of joint function by 5 degrees, the Veteran was still able to flex her cervical spine to 40 degrees.  In April 2011, the Veteran was able to flex to 30 degrees.  The examiner noted that there was pain on motion but noted that there was no additional limitations after three repetitions of range of motion.  

Although a higher evaluation than 20 percent disabling is not warranted under the current regulations (General Rating Formula beginning September 26, 2003), the Board finds that a 30 percent is warranted for the Veteran's cervical spine under the old criteria from March 16, 2007, 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

With respect to neurologic impairment, the Board notes that the Veteran's service connected cervical spine disability has not resulted in intervertebral disc syndrome.  Moreover, while Note (1) of the General Rating Formula directs that any objective neurologic abnormalities associated with a veteran's service-connected cervical spine disability should be evaluated separately under an appropriate diagnostic code.  The Veteran has not been diagnosed with any neurologic impairment due to her cervical spine disability.  

An April 2010 neurology outpatient treatment record showed that motor strength was 5/5 throughout.  Light touch, pin, and vibratory sensation were all intact.  The sensory and motor examinations conducted during the April 2011 VA examination were all within normal limits.  The neurological examinations conducted during the March 2007 and August 2008 QTC examination showed motor function and sensory function all within normal limits.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement in either examination.
 
The Board acknowledges that the Veteran testified to numbness on the left side of her hands and forearm during the July 2009 Board hearing.  Despite this, neurologic outpatient treatment and the April 2011 VA examination did not show objective evidence of neurologic impairment secondary to her cervical spine disability.  The Board has placed greater probative weight on the objective findings noting no neurological impairment as these findings were rendered by trained health care providers on separate occasions throughout the course of the appeal.  As there is no objective evidence of neurologic impairment due her cervical spine disability, no separate evaluation can be assigned for neurologic impairment.  

Hart considerations 

In Hart v. Mansfield, 21 Vet. App. 505   (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. 

The Veteran filed her initial claim for service connection for her back and neck disabilities in February 2003.  The Veteran has been awarded service connection beginning in June 15, 2002, following her separation from service.  38 C.F.R. § 3.400(o)(2).  The Veteran appealed her initial evaluation and staged ratings have been implemented.  Currently, a 10 percent evaluation is assigned for the Veteran's lumbar spine disability from June 15, 2002; 20 percent is assigned from September 26, 2003 and 40 percent is assigned beginning April 20, 2011.  A 10 percent evaluation is assigned beginning June 15, 2002, a 20 percent beginning September 26, 2003 and 30 percent is assigned beginning March 16, 2007.  As has been fully described in detail above, the Board finds that staged ratings are warranted in this case.  

 For the sake of economy, the Board will address the question of entitlement to an extraschedular disability rating in a common discussion below.

Extraschedular considerations 

Under Floyd v. Brown, 9 Vet. App. 88, 95   (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)  (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected degenerative arthritis of the lumbar spine disability or degenerative arthritis of the cervical spine.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the evidence of record shows that the Veteran's degenerative arthritis of the lumbar spine and cervical spine disabilities are manifested in pain and limitation of motion.  Such symptomatology is specifically contemplated under the General Rating Formula for Diseases and Injuries of the Spine.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. The Board therefore has determined that referral of the Veteran's service-connected degenerative arthritis of the lumbar spine and cervical spine disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Rice considerations 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record reflects that the Veteran is currently working, and the Veteran has not alleged that she cannot work because of her disability.  See April 2011 VA examiner's report, page 17.  The Board acknowledges that the Veteran reported losing one week of work in the past year due to her back disabilities.  See April 2011 VA examiner's report, page 17.  Despite this, the Veteran is working.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record. 



ORDER

Entitlement to an initial evaluation higher than 10 percent for the period prior to September 26, 2003, for the Veteran's service-connected chronic strain and degenerative disc arthritis of the lumbar spine is denied.  

Entitlement to an initial evaluation higher than 20 percent for the period from September 26, 2003 to April 20, 2011, for the Veteran's service-connected chronic strain and degenerative disc arthritis of the lumbar spine is denied.  

Entitlement to an initial evaluation higher than 40 percent beginning April 20, 2011, for the Veteran's service-connected chronic strain and degenerative disc arthritis of the lumbar spine is denied.  

Entitlement to a higher initial evaluation than 10 percent for the period prior to September 26, 2003 for the Veteran's chronic strain and degenerative disc arthritis of the cervical spine is denied.  

Entitlement to a higher initial evaluation than 20 percent for the period from September 26, 2003 to March 16, 2007 for the Veteran's chronic strain and degenerative disc arthritis of the cervical spine is denied.  

Entitlement to a 30 percent evaluation beginning March 16, 2007 for the Veteran's chronic strain and degenerative disc arthritis of the cervical spine is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


